Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 09/25/2020, in which claims 1-20 are presented for the examination.


Information Disclosure Statement
The information disclosure statement filed 09/25/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Drawings
The drawings filed on 09/25/2020 are accepted by the examiner. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 8-9,15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-6, 9-10 of U.S. Patent No. 10817386 in view of per et al. (US 9,760,448, referred herein after Per).
Instant application 17033103
Reference Patent 10817386
1. A method for recovering a virtual machine implemented by a virtual machine management device, wherein the method comprises: receiving a virtual machine recovery command for recovering a to-be-recovered virtual machine; obtaining configuration information and basic system data of the to-be-recovered virtual machine, wherein the basic system data comprises data in an operating system of the to-be-recovered virtual machine enabling the to-be-recovered virtual machine to run; creating, according to the configuration information, a recovered virtual machine; and starting the recovered virtual machine according to the basic system data without performing a full restore of the recovered virtual machine.

2. The method of claim 1, wherein obtaining the basic system data comprises obtaining the basic system data based on bitmap information including a start location and a length of sub-data in the basic system data.
1. A method for recovering a virtual machine, comprising: receiving, by a virtual machine management device, a virtual machine recovery command for recovering a to-be-recovered virtual machine; obtaining, by the virtual machine management device, configuration information of the to-be-recovered virtual machine from a cloud server, wherein data of the to-be-recovered virtual machine is backed up to the cloud server by the virtual machine management device, and wherein the data of the to-be-recovered virtual machine comprises basic system data and additional data; creating, by the virtual machine management device according to the configuration information, a recovered virtual machine and a local storage corresponding to the recovered virtual machine; downloading, by the virtual machine management device, the basic system data from the cloud server, wherein the basic system data comprises data in an operating system of the to-be-recovered virtual machine enabling the recovered virtual machine to run; starting, by the virtual machine management device, the recovered virtual machine according to the basic system data; downloading, by the virtual machine management device, the additional data from the cloud server, wherein the additional data are downloaded after and separately from the basic system data according to descending priority levels, receiving, by the virtual machine management device, an input/output (IO) request for accessing first data of the additional data; and downloading, by the virtual machine management device, the first data from the cloud server to the local storage when the first data is not stored in the local storage.

2. The method of claim 1, wherein downloading the basic system data from the cloud server comprises: obtaining, by the virtual machine management device, bitmap information of the basic system data from the cloud server comprising a start location and a length of sub-data in the basic system data; and downloading, by the virtual machine management device according to the bitmap information, the basic system data in the operating system of the to-be-recovered virtual machine from the cloud server.



Claims 8-9 and 15-16 are rejected under the same rationale as patented claims 5-6 and 9-10. Referenced patent teaches all the limitation as highlighted above.  Reference patent fail to teach starting the recovered virtual machine according to the basic system data without performing a full restore of the recovered virtual machine, Per teaches in Fig. 5, Col. 13, lines 25-39, “In the instant or hot restore, the virtual machine may start substantially instantaneously, or with a small delay, and the sectors may be returned and/or restored as soon as they are requested without having to restore all of the sectors to start the virtual machine.”.  
 	Therefore, it would have been obvious to modify the method of claim 1 of US patent No. 10817386 such that the recovery of virtual machine can be started without performing full restore. One having ordinary skill in the art would have been motivated to make such modification to improve performance by reducing time before VM services resumes.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Per et al. (US 9,760,448, referred herein after Per).

As per claim 1, 8, 15, Per discloses a method for recovering a virtual machine implemented by a virtual machine management device, wherein the method comprises: receiving a virtual machine recovery command for recovering a to-be-recovered virtual machine (Fig. 2, step 100, “hot recovery process 10 may initiate 100 a recovery process to transfer data, from a backup archive of a virtual machine to be restored, to a virtual disk at the virtual machine host computer.”, Col. 5, lines 43-46):
obtaining configuration information and basic system data of the to-be-recovered virtual machine, wherein the basic system data comprises data in an operating system of the to-be-recovered virtual machine enabling the to-be-recovered virtual machine to run  (Col. 4, lines 61-66, “a backup archive of the VM may be created and stored onsite or offsite and may include the entire content of the VM before it failed”, Fig. 2, step 148, “hot recovery process 10 may initiate 100 a recovery process to transfer data, from a backup archive of a virtual machine to be restored, to a virtual disk at the virtual machine host computer.”, Col. 5, lines 43-46, Col. 8, lines 42- 96);
creating, according to the configuration information, a recovered virtual machine; and starting the recovered virtual machine according to the basic system data without performing a full restore of the recovered virtual machine (Fig. 4, step 406, Col 11, lines 12- 19, “initiating 100 (referring also to FIG. 4 at 306) the recovery process may include creating a new virtual machine or new virtual machine disk (e.g., virtual disk 204) on host 200 to which the backup files from backup archive 212 can be written”, Fig. 5, Col. 13, lines 25-39, “In the instant or hot restore, the virtual machine may start substantially instantaneously, or with a small delay, and the sectors may be returned and/or restored as soon as they are requested without having to restore all of the sectors to start the virtual machine.”).

As per claim 2, 9, 16, Per discloses the method of claim 1, wherein obtaining the basic system data comprises obtaining the basic system data based on bitmap information including a start location and a length of sub-data in the basic system data (Fig. 4, step 316, Col. 11, lines 30-41, “File system driver 208 may identify (316) a range of sectors of virtual disk 204 (which corresponds to the failed virtual machine) which need to be restored.”).


As per claim 3, 10, 17, Per discloses the method of claim 1, further comprising: receiving an input/output (IO) request for accessing first data; and downloading the first data to a local storage of the recovered virtual machine when the first data is not stored in the local storage (Fig. 2, 106, Col. 5, lines 50-66, “Hot recovery process 10 may additionally determine 106 if the read request from the virtual machine requested data from the virtual disk which has not yet been restored from the backup archive to the virtual disk by the recovery process. Moreover, hot recovery process 10 may, in response to determining that the requested data has not yet been restored from the backup archive to the virtual disk, returning 108 the requested data from the backup archive to the virtual disk.”).

As per claim 4, 11, 18, per discloses the method of claim 3, wherein the first data is downloaded after and separately from the basic system data (Fig. 2, step 108, 118, Col. 5, lines 50-58, requested data downloaded after and separately from basic system data).

As per claim 5, 12, 19, per discloses the method of claim 3, wherein the first data is previously stored in a cloud storage system as a back-up of the to-be-recovered virtual machine (Col. 5, lines 50-58, first data stored in backup archive as claimed). 

As per claim 6, 13, per discloses the method of claim 1, further comprising receiving, prior to starting the recovered virtual machine, a virtual machine startup command (Col. 10, lines 57-67).

As per claim 7, 14, 20, per discloses the method of claim 1, wherein the configuration information comprises one or more of a quantity of central processing units, a memory size, a quantity of disks, or a size of each disk (Col. 3, lines 4-12).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Nagarker teaches a backup application which is configured to detect that one or more incremental virtual disk files are provided in a virtual machine image.
Srinivasan teaches an offline provisioning system provides a facility for provisioning a virtual machine without requiring that the virtual machine be launched. The system extends the configuration file or other mechanism used for storing virtual hardware configuration to store provisioning information for software state.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMINI B PATEL whose telephone number is (571)270-3902.  The examiner can normally be reached on M-F 8-4:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMINI B PATEL/Primary Examiner, Art Unit 2114